DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the current state of claim 1, the restriction has been withdrawn and claims 2-11, 13, and 16-20 have been rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In light of the amendments made to claims 1 and 19, claims 2-11, 13, 16-18, and 20 have many issues in that they do not correspond to the amendments.  For example, claim 1 now have first and second lateral and central teeth.  The limitations of the dependent claims need to be amended to incorporate “first” and “second” so it is clear which teeth are being referenced.  
With regards to claims 1, 4, 9, 10, 14, 18 and 19, the phrase “top sides” is unclear.  The comb makes up a portion of a handheld tool capable of being used in Claims 4 and 16 have the same issue with the word “upwardly” and claim 10 has the same issue with the word “bottom”.
With regards to claim 2, it is unclear what can and cannot be “at the central teeth”.  Claim 1 now discloses two sets of central teeth and being “at” the central teeth could be different each time.  Claim 1 discloses the tip teeth radius limitations.  It is unclear if the claim 2 radius are the same or different dimension than the claim 1 tip radius.  It is believed that all of claim 2 is disclosed in claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitations ranges 1.0mm to 2.5mm and 0.25mm to 0.8mm, and the claim also recites ranges 1.5mm to 1.8mm and 0.35mm to 0.7mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 6, 7, and 8 have the same issue.
With regards to claim 3, the phrase “preferably” is unclear.  It is unclear if the preferred ranges are claimed or not.  Claims 6, 7, and 8 have the same issue.
Claim 3 recites the limitation "the range" on lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4 and 10 recite the limitation "the vertical direction" on lines 1-2 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the longitudinal extension" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
With regards to claim 6, the “longitudinal extension” of both teeth is unclear.  It is unclear what defines the extension direction.  Is it the longitudinal direction with regards to the teeth or the longitudinal direction defined by the comb as a whole?  It is also noted that claim 1 does not incorporate “a longitudinal extension” limitation.
With regards to claim 7, the width limitation is unclear.  It is unclear how the width of all the lateral teeth can be greater than all of the central teeth.  Is one lateral tooth wider than one central tooth?
With regards to claim 8, it is unclear which teeth (lateral or central) in which series (first or second).
With regards to claim 9, it is unclear which teeth (lateral or central).
Claim 9 recites the limitation "the mounted state" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 10, claim 1 discloses first and second lateral walls and first and second linking bars.  It is unclear if the claim 10 lateral walls and bars represent the 
With regards to claim 10, the contact between the lateral walls and the unclaimed stationary blade should utilize the term “configured to contact”.
With regards to claim 11, it is unclear if the claim 1 or claim 10 lateral walls are being referenced. It is unclear how the walls and the teeth can perform a forming of features function.  The snap-on features are unclear in that one lateral tooth is next to only one of the walls.  Therefore, it is unclear if there is a snap-on feature on each lateral tooth/wall.  Also, the term “configured for” should be utilized when discussing the attaching of the comb to the unclaimed blade set.   
With regards to claim 12, “offset from a top surface of a stationary blade” is indefinite.  The appliance with the stationary blade is not positively claimed and is therefore an indefinite intended use.  The indefinite appliance with the stationary blade is being utilized to further limit the comb making the limitation indefinite.  Since the appliance is not positively claimed, the appliance is not limited to the one shown in the Figures.  The offset limitation should be disclosed using the bottom surfaces (106) of the comb that would engage the top surface of the blade.  These bottom surfaces of the comb are configured to engage the top surface of the blade and together with the top surface of 76 would define that offset value.  Another option would be to make claim 12 depend from claim 14 where the stationary blade is positively claimed.  Claims 16 and 20 have the same issues.
With regards to claim 12, the phrase “in a minimized offset configuration” is unclear.  It is unclear what is meant by this configuration because the range allows for a Claims 16 and 20 have the same issues.
With regards to claim 13, claim 1 discloses a first series and second series.  It is unclear if bot of the claim 13 series represent the same or different structure than the first and second series of claim 1.  Claim 13 should be amended to just define the recess limitation.
With regards to claim 14, the phrase “extending in a longitudinal direction” is unclear.  The teeth are 3-dimensional and extend in all directions.  It is unclear what defines the longitudinal direction (teeth, the cutting head, the comb, etc.).  Claim 14 incorporates claim 1 which discloses a “longitudinal extension” (lines 7-8).  Confusion comes in because it appears these directions are not the same.  Longitudinal direction and extension all must be in the same direction unless specified what structure is defining the longitudinal axis which defines the longitudinal direction and extension  
With regards to claim 15, it is unclear what structure defines the housing portion.    As written, the housing portion is unrelated to the appliance disclosed in the preamble of claim 14.  The appliance in claim 14 should introduce the housing portion so it is clear what is meant by the housing portion in claim 15.       
With regards to claim 18, it is unclear how a mounting surface is on the top side.  They appear to represent the same structure and the mounting surface is merely a name change versus further limiting the structure of the side.  The sides could be disclose as being mounting surfaces that are configured for mounting the attachment comb to the blade set.
Claim 19 line 26 has the same issue.
Claim 19 recites the limitation "the front side or the rear side of the first or second outer lateral tooth" on lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 does not previously disclose front and rear sides of the lateral teeth only front and rear sides of the frame.
Claim 19 recites the limitation "the front side or the rear side of the first or second central tooth" on line 26.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 does not previously disclose front and rear sides of the central teeth only front and rear sides of the frame.
With regards to claim 19 lines 21-26, it is unclear why the word “tooth” is used instead of “teeth”.   
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the new grounds of rejection.  The independent claims have been amended and most of the dependent claims need to be amended to correspond with the independent claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
21 September 2021

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724